Citation Nr: 1702702	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


REMAND

The Veteran asserts that special monthly pension (SMP) is warranted for aid and attendance as a result of his disabilities. The Veteran is currently receiving SMP for being housebound and a finding of incompetency is proposed. The Veteran's nonservice-connected disabilities are prostate cancer rated at 100 percent disabling, narcolepsy rated at 60 percent disabling, schizophrenia rated at 30 percent disabling, and hemorrhoids rated at 0 percent disabling.

A veteran will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352 (a) (2016). See also 38 C.F.R. § 3.351 (b), (c) (2016). The criteria to be considered in establishing a factual need for aid and attendance include: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. See 38 C.F.R. § 3.352 (a).

Of record is a January 2012 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, VA Form 21-2680, submitted by the Veteran. Although the VA Form 21-2680 was signed in January 2012, the examiner noted that the Veteran's last examination was in January 2011. The examiner reported that the Veteran is able to feed himself, is able to prepare his own meals, does not need assistance in bathing and tending to other hygiene needs, and is not legally blind, does not require nursing care, and does not use aids such as canes, braces, crutches or the assistance of another person for locomotion. However, the examiner did note that the Veteran does not manage his own financial affairs, that the Veteran requires medication management, and that his brother drives him to appointments.

However, in a letter dated January 2012, the Veteran's brother, E. K., filed a correspondence that states that he is his brother's caregiver. He asserts that he prepares his brother's meals because his brother cannot use electric or gas appliances due to his narcolepsy, provides all transportation, performs all household cleaning, monitors medications, performs work around the home, and manages his financial affairs. E. K. further noted that the Veteran uses a cane for weak legs and back daily. E. K. concluded by stating that the Veteran has been in need of aid with regular attendance for many years.

July 2012 statements by the Veteran request that E. K. become in charge of his financial affairs. Moreover, VA treatment records from October 2010 to November 2012 note that the Veteran's brother takes care of him and that the Veteran's judgment and insight is impaired. At times the Veteran was noted to have a sloppy appearance and the Veteran was noted to use a cane.

Of record is also a December 1983 VA psychiatric examination. However, the Board does not find this examination probative as it is not reflective of the Veteran's current disability. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The record indicates a possible worsening of the Veteran's condition since the last examination of record. Given the lack of a contemporaneous medical examination and the discrepancies between the lay statements of record and the January 2012 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, VA Form 21-2680, the Board remands this matter for an additional medical examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). Thus, the Board remands this matter for a new VA examination to determine the current effect that the Veteran's disabilities have on his need for aid and attendance. 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The Board notes that the record indicates that an examination was scheduled in February 2013 and that it was cancelled by the Veteran with notations of transportation/ unable to ride van/physical condition.  In light of the evidence noted above, the Board concludes that the Veteran should be afforded another opportunity to appear for an examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist. For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

2. Thereafter, schedule the Veteran for a VA examination to determine his need for aid and attendance. The entire claims file must be made available to the examiner prior to the examination. Pertinent electronic documents should be reviewed, including VA treatments records and lay statements. 

The examiner should conduct a complete history and physical, and describe the symptoms and severity of the Veteran's disabilities. Any necessary tests and studies should be accomplished. The examiner must evaluate the nature and severity of all of the Veteran's current disabilities and provide an opinion as to whether the Veteran is in need of regular aid and attendance based on his nonservice-connected disabilities. 

The examiner must provide a complete rationale for all opinions expressed. 

If necessary, the VA examiner should reconcile his or her opinion with the January 2012 VA Form 21-2680. 

3. After any additional notification and/or development deemed necessary is undertaken, the issue on appeal should be readjudicated. If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




